      Case 4:18-cr-00693 Document 89 Filed on 05/13/19 in TXSD Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


UNITED STATES OF AMERICA


       V.                                                     Case No. 4:14-cr-00094-8

MILENA DEL CARMEN HERNANDEZ
ORTEGA, RASIEL GUTIERREZ MORENO
AND RAFAEL MENDOZA,

       DEFENDANT

            DEFENDANT MILENA DEL CARMEN HERNANDEZ ORTEGA'S
              MOTION TO SUPPRESS ILLEGALLY SEIZED EVIDENCE

TO THE HONORABLE LYNN N. HUGHES:

       The Defendant in the above styled and numbered cause, Milena Del Carmen Hernandez

Ortega, under the Fourth and Sixth Amendments to the United States Constitution, respectfully

moves the Court for an order suppressing evidence illegally seized from the Defendant. In

support of this motion, Milena Del Carmen Hernandez Ortega would show the Court as follows:

                                                 I.

       Defendant has been charged with the offense of Conspiracy to commit sex trafficking,

sex trafficking of children or by force, fraud or coercion.

       The actions of the government violated the Defendant's rights in that:

       Any tangible evidence seized in connection with this search and seizure, including but

not limited to the item listed above, was seized unlawfully and should be suppressed.

                                                 II.

       A hearing on this motion is respectfully requested.
      Case 4:18-cr-00693 Document 89 Filed on 05/13/19 in TXSD Page 2 of 3



       Milena Del Carmen Hernandez Ortega prays that the Court enter an order suppressing the

evidence listed above.


                                            Respectfully Submitted,


                                            /s/ Carlos Rodriguez
                                            Carlos Rodriguez
                                            Texas State Bar Number: 24027788
                                            Romero and Associates
                                            3601 Navigation Boulevard
                                            Houston, Texas 77003
                                            Telephone: (713) 221-1777
                                            Fax: (713) 221-1776

                                            Attorney for the Defendant,
                                            Milena Del Carmen Hernandez Ortega



                               CERTIFICATE OF SERVICE

       I certify that a true and exact copy of the Defendant Milena Del Carmen Hernandez

Ortega's Motion to Suppress Illegally Seized Evidence was delivered to all parties in accordance

with the United States Code of Criminal Procedure on the 13th day of May, 2019.



                                            /s/ Carlos Rodriguez
                                            Carlos Rodriguez
      Case 4:18-cr-00693 Document 89 Filed on 05/13/19 in TXSD Page 3 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION


UNITED STATES OF AMERICA


      V.                                                 Case No. 4:18-cr-00693-2

MILENA DEL CARMEN HERNANDEZ
ORTEGA, RASIEL GUTIERREZ MORENO
AND RAFAEL MENDOZA,

      DEFENDANT

     ORDER ON DEFENDANT MILENA DEL CARMEN HERNANDEZ ORTEGA'S
            MOTION TO SUPPRESS ILLEGALLY SEIZED EVIDENCE

        Defendant Milena Del Carmen Hernandez Ortega's Motion to Suppress Illegally Seized

 Evidence is hereby:



                            GRANTED

                            DENIED



        Signed in Houston, Texas on this the _____ day of _________________ 2019.




                                          LYNN N. HUGHES
                                          United States District Judge
